DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/19/2022 has been entered.

Response to Arguments
Applicant’s arguments, see Remark, filed 05/19/2022, with respect to claims 1-20 have been fully considered and are persuasive.  The rejection of claims 1-20 has been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael S. Walters (Reg. No. 77,453) on August 04, 2022 and August 05, 2022.
	In the examiner’s amendment, Claims 1-2, 8, 13, 15-16, and 19 are amended as following:
(Currently Amended) A computer-implemented method for providing third party data assets to clients, the method comprising:

sending, by [[the]]a computing system, a software development kit a third party computing system, wherein the software development kit comprises a template for building one or more rendering effect shaders, wherein the software development kit comprises one or more per-product presets, wherein the template and the one or more per-product presets are associated with products in a particular product class, wherein the one or more per-product presets comprise one or more parameters associated with uniform values and textures for the particular product class;
receiving, by the computing system, data assets from the third party computing system, wherein the data assets comprise one or more rendering effect shaders built using the software development kit, wherein the data assets are associated with one or more products of the particular product class; 
processing, by the computing system, the data assets to generate obfuscated code, wherein generating the obfuscated code comprises:
determining, by the computing system, one or more comments in a code comprise text descriptive of code semantics, wherein the code is associated with the data assets; and
removing, by the computing system, the one or more comments that comprise text descriptive of code semantics;
storing, by the computing system, the obfuscated code associated with the data assets; and
providing, by the computing system, an augmented reality rendering experience, wherein augmented reality renderings are based at least in part on the data assets. 

(Currently Amended) The method of claim 1, further comprising:
obfuscating, by the computing system, the data assets, wherein obfuscating comprises:
removing, by the computing system, whitespace from data asset’s code;
and
renaming, by the computing system, one or more terms in the data asset’s code.

(Original) The method of claim 1, wherein the data assets comprise anchoring landmark data.

(Original) The method of claim 1, wherein the data assets comprise shader data. 

(Original) The method of claim 4, wherein the shader data is descriptive of at least one of a lipstick color, a lipstick glossiness, or a lipstick opacity.

(Original) The method of claim 4, wherein the shader data is descriptive of an eyeshadow color.

(Original) The method of claim 1, wherein the data assets comprise data from a third party.

(Currently Amended) The method of claim 2, wherein obfuscating, by the computing system, the data assets, occurs before providing, by the computing system, an augmented reality rendering experience, wherein augmented reality renderings are based at least in part on the data assets.

(Original) The method of claim 1, wherein the augmented reality rendering is a make-up augmented reality rendering.

(Original) The method of claim 1, wherein the augmented reality rendering is a furniture augmented reality rendering.

(Original) The method of claim 1, wherein the augmented reality rendering is a video game augmented reality rendering.

(Original) The method of claim 1, wherein the data assets comprise product data descriptive of a product sold by a third party.

(Currently Amended) The method of claim 1, wherein the augmented reality rendering is generated by:
receiving, by the computing system, user data;
processing, by the computing system, the user data with an encoder model to generate a user mesh; and
processing, by the computing system, the user mesh with an augmentation model to generate the augmented reality rendering, wherein the augmentation model comprises shaders based at least in part on the data assets. 

(Original) The method of claim 2, wherein the one or more comments comprise text descriptive of code semantics.

(Currently Amended) The method of claim 2, wherein renaming, by the computing system, one or more terms in the data asset’s code, comprises uniform renaming across files.

(Currently Amended) A computing system, comprising:
one or more processors;
one or more non-transitory computer readable media that collectively store instructions that, when executed by the one or more processors, cause the computing system to perform operations, the operations comprising:

sending a software development kit to a third party computing system, wherein the software development kit comprises a template for building one or more rendering effect shadersvalues and textures for the particular product class;



receiving data assets from the third party computing system, wherein the data assets comprise one or more rendering effect shaders built using the software development kit, wherein the data assets are associated with one or more products of the particular product class; 
processing the data assets to generate obfuscated code, wherein generating the obfuscated code comprises:
determining one or more comments in a code comprise text descriptive of code semantics, wherein the code is associated with the data assets; and
removing the one or more comments that comprise text descriptive of code semantics;
storing the obfuscated code associated with the data assets; and
providing an augmented reality rendering experience, wherein augmented reality renderings are based at least in part on the data assets.

(Original) The computing system of claim 16, further comprising: testing the augmented reality experience.

(Original) The computing system of claim 17, wherein testing the augmented reality experience comprises:
obtaining training data;
processing the training data with the augmented reality experience to generate augmented reality media; 
evaluating a loss function based at least in part on a comparison between the augmented reality media and ground truth data; and
adjusting one or more parameters based at least in part on the loss function.

(Currently Amended) One or more non-transitory computer readable media that collectively store instructions that, when executed by one or more processors, cause a computing system to perform operations, the operations comprising:

sending, by the computing system, a software development kit a third party computing system, wherein the software development kit comprises a template for building one or more rendering effect shaders, wherein the software development kit comprises a joint interface for editing and previewing an augmented reality experience, wherein the software development kit comprises one or more per-product presets, wherein the template and the one or more per-product presets are associated with products in a particular product class, wherein the one or more per-product presets comprise one or more parameters associated with uniform values and textures for the particular product class;
receiving, by the computing system, data assets from the third party computing system, wherein the data assets comprise one or more rendering effect shaders built using the software development kit, wherein the data assets are associated with one or more products of the particular product class;
processing, by the computing system, the data assets to generate obfuscated code, wherein generating the obfuscated code comprises:
determining, by the computing system, one or more comments in a code comprise text descriptive of code semantics, wherein the code is associated with the data assets; and
removing, by the computing system, the one or more comments that comprise text descriptive of code semantics;
storing, by the computing system, the obfuscated code associated with the data assets; and
providing, by the computing system, an augmented reality rendering experience, wherein augmented reality renderings are based at least in part on the data assets.

(Original) One or more non-transitory computer readable media of claim 19, wherein the software development kit comprises a perception model.
Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding to claim 1, the prior art of record fails to teach or fairly suggest the combination of all limitations required in the claim or the claim as a whole, in particularly,
“ wherein the template and the one or more per-product presets are associated with products in a particular product class, wherein the one or more per-product presets comprise one or more parameters associated with uniform values and textures for the particular product class;
		determining, by the computing system, one or more comments in a code comprise text descriptive of code semantics, wherein the code is associated with the data assets; and
		removing, by the computing system, the one or more comments that comprise text descriptive of code semantics”;

Regarding to claim 16, the prior art of record fails to teach or fairly suggest the combination of all limitations required in the claim or the claim as a whole, in particularly,
“wherein the template and the one or more per-product presets are associated with products in a particular product class, wherein the one or more per-product presets comprise one or more parameters associated with uniform values and textures for the particular product class;
determining one or more comments in a code comprise text descriptive of code semantics, wherein the code is associated with the data assets; and
removing the one or more comments that comprise text descriptive of code semantics”;

Regarding to claim 19, the prior art of record fails to teach or fairly suggest the combination of all limitations required in the claim or the claim as a whole, in particularly,
“wherein the software development kit comprises one or more per-product presets, wherein the template and the one or more per-product presets are associated with products in a particular product class, wherein the one or more per-product presets comprise one or more parameters associated with uniform values and textures for the particular product class;
determining, by the computing system, one or more comments in a code comprise text descriptive of code semantics, wherein the code is associated with the data assets; and
removing, by the computing system, the one or more comments that comprise text descriptive of code semantics”;

Claims 2-15 are allowed due to dependency of claim 1. Claims 17-18 are allowed due to dependency of claim 16. Claim 20 is allowed due to dependency of claim 19.
Closest Reference Found
Closest prior art made of record regards the Examiner’s 103 rejection include Gentilin (US 20170206708 A1) in view of Abreu (US 20160196665 A1), in view of Yehuda (US 20200150933 A1), and further in view of Wang (US 20150082298 A1) either alone or in combination, fails to anticipate or render obvious the limitations required in the claim or the claim as a whole as mentioned above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tao Sun whose telephone number is (571)272-5630. The examiner can normally be reached 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAI TAO SUN/Primary Examiner, Art Unit 2616